 


113 HR 4948 IH: VA Investigation and Accountability Act
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 4948 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2014 
Ms. Brownley of California introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for emergency supplemental appropriations for the Office of the Inspector General of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the VA Investigation and Accountability Act.  
2.Supplemental appropriation for the Office of the Inspector General of the Department of Veterans AffairsThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2014:Department of Veterans AffairsDepartmental AdministrationOffice of Inspector General  
For an additional amount for Office of Inspector General, $12,000,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.
 
